tm

FILE§§`.?)

UNITED sTATEs DISTRICT CoURT FEB 2 2 2@>‘3

FOR THE DISTRICT OF COLUMBIA clerk %'§t_ho‘sm_ct & Bankruptc
e District of Columbi:@
Cedric Wayne Bagby, )
Plaintiff, l
v. § Civil Action NO.  

The President of Bank of America Corp., §

Defendant. 

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application to proceed in forma pauperz`s. The application will be granted and the complaint will
be dismissed pursuant to 28 U.S.C. § l9l 5A (requiring dismissal of a prisoner’s complaint upon
a determination that the complaint fails to state a claim upon which relief may be granted or is
frivolous).

Plaintiff is a Texas state prisoner incarcerated in Amarillo, Texas. He sues Bank of
America Corp., for an alleged "cover-up of oil and gas company’s . . . illegal process." Compl.
at 5 (page number supplied). The incoherent statements comprising the complaint fail to
establish plaintiff’s legal standing and the basis of federal court jurisdiction. Plaintiff mentions
"the Civil Rights Act 42 U.S.C. § 1983," z`d., but that statute by its terms applies to individuals
who are alleged to have violated one’s constitutional rights while acting under the authority of a
state or municipality.

Not only does this complaint fail to state a claim against Bank of America, it also

presents the type of fantastic or delusional scenarios warranting dismissal of the case as

1

frivolous Neitzke v. Williams, 490 U.S. 319, 325 (1989); Best v. Kelly, 39 F.3d 328, 330-31
(D.C. Cir. 1994); see Crl`safi v. Holland, 655 F.Zd 1305, 1307-08 (D.C. Cir. l98l) ("A court may
dismiss as frivolous complaints . . . postulating events and circumstances of a wholly fanciful
kind."). A separate Order of dismissal accompanies this Memorandum Opinion.

/§;/ /% 

Uriited States District Judge
Date: February [[ , 2013